Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 1 of 9 PageID #: 180




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------- x

  PLAZA MOTORS OF BROOKLYN, INC. d/b/a PLAZA
  HONDA, PLAZA AUTOMOTIVE, LTD. d/b/a PLAZA
  KIA, CRYSTAL BAY IMPORTS LTD. d/b/a ACURA OF
  BROOKLYN, PLAZA OLDSMOBILE, LTD. d/b/a                                      DECLARATION OF DR. JAY
  PLAZA TOYOTA, PLAZA HYUNDAI, LTD, d/b/a                                     VARMA
  PLAZA HYUNDAI, AND CRYSTAL MOTORS OF
  BAYSIDE, LTD d/b/a PLAZA AUTO LEASING,                                      20-CV-04851 (WFK)

                                                               Plaintiffs,

                                -against-

  ANDREW M. CUOMO, Governor of the State of New
  York, in his official capacity, BILL DE BLASIO, Mayor of
  the City of New York, in his official capacity, and EMPIRE
  STATE DEVELOPMENT CORPORATION,

                                                           Defendants.

  ----------------------------------------------------------------------- x


                   DR. JAY VARMA, declares pursuant to 28 U.S.C. § 1746, under penalty of

  perjury, that the following is true and correct:

                   1.       I am presently employed as Mayor Bill de Blasio’s Senior Advisor for

  Public Health.

                   2.       After graduating magna cum laude with highest honors from Harvard, I

  completed medical school, internal medicine residency, and chief residency at the University of

  California, San Diego School of Medicine. In 2001, I joined the Centers for Disease Control and

  Prevention (“CDC’s”) Epidemic Intelligence Service, working on foodborne diseases. From

  2003 to 2008, I served in Bangkok, Thailand, directing CDC’s TB programs and research in

  Southeast Asia. From 2008 to 2011, I served in Beijing, China, directing CDC’s International

  Emerging Infections Program which assisted the Chinese government on infectious diseases.


                                                           1
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 2 of 9 PageID #: 181




  From 2011 to 2017, I served as the Deputy Commissioner for Disease Control at the New York

  City Department of Health and Mental Hygiene. From 2017 to April 2020, I served as the Senior

  Advisor to Africa Centres for Disease Control and Prevention at the African Union in Addis

  Ababa, Ethiopia. I guided the creation of Africa CDC, developing its strategy and supporting

  implementation of its public health programs, and authored the Africa CDC’s continent-wide

  strategy for COVID-19 in Africa and critical policy documents on COVID-19 control

  measures. I have authored 138 scientific manuscripts, six essays, and one book. A Captain in

  the United States Public Health Service, I have been recognized as the United States Public

  Health Service Physician Researcher of the Year (2010) and Physician Leader of the Year

  (2017), and have received the two highest awards in the U.S. Public Health Service

  (Distinguished Service Medal, 2011; Meritorious Service Medal, 2018).

                 3.      I submit this declaration in support of defendant Bill de Blasio’s

  opposition to the motion for a temporary restraining order (“TRO”) and preliminary inunction

  (“PI”), enjoining enforcement of Governor Cuomo’s Executive Order 202.68 (the “subject

  Order”) issued on October 6, 2020.

                 4.      The subject Order directed that the State Department of Health determine

  areas in the State that require enhanced public health restrictions due to severe increases in the

  number of cluster-based COVID-19 infections and imposes mitigating measures in those areas.

  A. The Zones Under the Subject Order

                 5.      The virus that causes COVID-19 infection has not been eliminated from

  the United States or anywhere in the world, because there is no medication that can cure

  infection and no vaccine that can prevent infection. Many people remain infected in the United

  States and the rest of the world, creating a large pool of infected people that can infect others.



                                                    2
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 3 of 9 PageID #: 182




                     6.      COVID-19 is most commonly transmitted by small viral particles exhaled

  by an infected person that are deposited into the nose, mouth, and/or eyes of an uninfected

  person. These viral particles travel through the air.1 The consensus by the CDC, World Health

  Organization (“WHO”), and other infectious disease experts is that the only way to limit illness

  and death from this infection is through a combination of measures, including: individual

  behaviors such as wearing masks, maintaining physical distance from others, washing hands, and

  completely avoiding contact with others when ill; widespread testing with isolation of cases and

  quarantine of contacts; and community social distancing measures. 2,3

                     7.      Community social distancing measures need to be adaptive to the state of

  the epidemic: when incidence rises in a specific area, such measures need to be imposed; when

  incidence declines, such measures can be progressively removed. It has been well demonstrated

  from many places throughout the United States and globally that imposition of community social

  distancing measures early during an increase in incidence effectively reduces transmission and

  allows more rapid removal of those restrictions. 4,5

                     8.      In geographic areas in which there is widespread transmission, community

  social distancing measures minimize the frequency, duration, and intensity of contact within the

  community and, thereby, substantially reduce infections, illnesses, and deaths. In the words of


  1
    Infected people that are asymptomatic can spread the virus, and, if unaware they have the virus, pose a significant
  risk to the spread of the virus, as they will not be taking the necessary precautions to prevent further spread.
  However, if people are wearing face coverings, maintaining physical distance, and not gathering in large groups,
  that risk is significantly reduced.
  2
      https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e2.htm?s_cid=mm6915e2_w
  3
   https://www.who.int/publications/i/item/overview-of-public-health-and-social-measures-in-the-context-of-covid-
  19
  4
      https://www.nature.com/articles/s41586-020-2405-7
  5
      https://www.cdc.gov/mmwr/volumes/69/wr/mm6940e3.htm


                                                           3
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 4 of 9 PageID #: 183




  the CDC, “[c]ommunity mitigation efforts aim to reduce the rate at which someone infected

  comes in contact with someone not infected, or reduce the probability of infection if there is

  contact. The more a person interacts with different people, and the longer and closer the

  interaction, the higher the risk of COVID-19 spread.” 6

                    9.       The subject Order’s zoned approach reflects the “community social

  distancing” approach by imposing mitigation steps in geographic areas with high positivity rates.

  The subject Order establishes three zones, and sets forth different restrictions for each zone. The

  red zone has the highest positivity rate. In these areas of New York City (“City”), the orange

  zone, or the “moderate severity” or “warning” zone, surrounds the red zone. The yellow zone, or

  the “precautionary zone,” surrounds the orange zone. 7

                    10.      The greatest restrictions are in the red zones. Non-essential gatherings of

  any size are not permitted. Houses of worship are permitted to be open at up to 25% capacity or

  a maximum of 10 people, whichever is fewer. Restaurants may be open for take-out and

  delivery only. Certain essential businesses in the red zone are permitted to remain open, subject

  to restrictions on in-person workforce. By contrast, all other non-essential businesses in the red

  zone must be closed.

                    11.      In the orange zones (moderate severity or warning), the subject Order

  prohibits non-essential gatherings greater than 10 people and allows up to 33% capacity in

  houses of worship or 25 people, whichever is fewer. 8 Restaurants may allow outdoor dining

  with a limit of four people per table. While certain other non-essential businesses (for which



  6
      See https://www.cdc.gov/coronavirus/2019-ncov/community/community-mitigation.html
  7
    See the following link for access to the current maps:
  https://nycgov.maps.arcgis.com/apps/instant/lookup/index.html?appid=021940a41da04314827e2782d3d1986f
  8
    It is my understanding, that the City will only be enforcing if a house of worship in the orange zone is above 50%
  capacity.

                                                            4
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 5 of 9 PageID #: 184




  there is a high risk for virus transmission such as gyms and salons) must be closed, other non-

  essential businesses may operate at the same 50% capacity those businesses are operating at in

  the non-red zone areas of the City.

                 12.     In the yellow zones (precautionary), non-essential gatherings greater than

  25 people are prohibited, and up to 50% of capacity is allowed in houses of worship. That is,

  houses of worship in the yellow zone are under the same restriction as houses of worship in areas

  of the City not in a designated zone. Restaurants may be open for indoor dining (at 25%

  capacity in New York City) with each table seating no more than 4 people.

                 13.     The multi-zone approach is necessary to prevent the spread of the virus

  beyond the high incidence areas. When a geographic area is identified as needing community

  social distancing measures, public health officials need to ensure that the restrictions take into

  account the fact that people on the outer edges of a zone border are likely to conduct activities on

  the other side of that border. Creating a “buffer” zone around the geographic area of widespread

  transmission is likely to help decrease the frequency, intensity, and duration of contact between

  people at highest risk of infection (those within the “red” zone) and those outside, but in close

  proximity, to the red zone.

  B. The Subject Order’s Regulation of Car Dealerships

                 14.     It is my understanding that the plaintiffs in this case, a number of car

  dealerships located in a designated red zone, contend that the State should not impose restrictions

  on their in-person workforce under the subject Order because they have “had no positive COVID

  tests out of their hundreds of employees in the past six (6) weeks leading up to the enactment of

  EO 202.68 and no known COVID cases of customers who have visited the Dealerships

  throughout the COVID-19 pandemic.” See Plaintiffs’ First Amended Complaint (“Compl.”) ¶



                                                   5
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 6 of 9 PageID #: 185




  59. Plaintiffs claim that their businesses reopened on June 22, 2020 subject to compliance with

  the State’s “Interim Guidance for Vehicle Sales, Leases, and Rentals During the COVID-19

  Public Health Emergency.”        Compl. ¶ 51.      Thereafter, pursuant to its authority to deem

  businesses “essential” under the subject Order, co-defendant Empire State Development

  Corporation (“ESD”) determined that “essential” business included automotive sales conducted

  remotely or electronically, with in-person vehicle, showing, return, and delivery by appointment

  only.

                 15.     The subject Order’s reduction of in-person workforce contact in certain

  essential-businesses, such as plaintiffs’ businesses, in the red zones, which contain the highest

  rate of COVID-19 transmission, is necessary to reduce the spread of the virus. Plaintiffs’ car

  dealerships, by their very nature, draw patrons from a variety of neighborhoods throughout the

  City.   For instance, it is common for people to enter the car dealerships (often without

  appointments) to look at and test drive vehicles, and wait to speak and negotiate with

  salespersons and financial managers for extended periods of time. Typically, car dealerships

  experience high levels of foot traffic and attract patrons from outside neighborhoods.        By

  requiring plaintiffs’ employees to work remotely or electronically, while at the same time

  permitting plaintiffs to schedule limited in-person appointments for vehicle showing, return, and

  delivery, the subject Order greatly reduces the frequency, intensity, and duration of person-to-

  person contact and the risk of large indoor gatherings, thus bearing a real and substantial

  relationship to curbing the spread of the virus.

                 16.     As discussed above, the “community social distancing” approach depends

  not only on mitigating factors within the high-risk community, but also requires a zoned

  approach to create a buffer to help contain the outbreak. Closing non-essential businesses,



                                                     6
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 7 of 9 PageID #: 186




  reducing the in-person workforce in essential businesses, and generally limiting gatherings in the

  red and orange zones are intended to help reduce the infection rates in those communities, while

  also deterring people from other communities from entering those communities. Allowing non-

  essential and essential businesses (such as plaintiffs’ businesses) to reopen in the red zone would

  result in people from all over the City or State entering high and moderate risk communities,

  which is counterproductive to the zoned mitigation approach. In other words, the buffer zone

  would be filled with holes. Thus, in order to reduce the exposure of people from low-risk

  communities to people in the high and moderate risk communities, non-essential businesses must

  be closed in those communities and essential businesses must reduce their in-person workforce.9

  C. Enforcement of the Subject Order is Necessary to Curb the Outbreak

                    17.      Enforcement of the subject Order is necessary and urgent. On August

  10th, New York City had its lowest daily average of new cases (233) since the pandemic’s peak.

  In early September, the number of cases started rising. On September 24th, the daily average for

  new cases was 352, a 50% increase in cases over 45 days. It then took only 12 days to increase

  another 50% to 567 cases on October 6th. Since the date of the October 6, 2020 subject Order,

  the daily average of new cases has begun to decline, and is currently 461 as of October 12, 2020.

  This slight reduction in the number of positive cases, along with positivity rates in the red zones

  that have more or less flattened or began to reverse over the last two weeks, as explained in

  paragraph 18 below, indicates that the combination of measures that have been taken (Phase 4




  9
    Although it is possible that people in the red and orange zones go to work (or school) in a non-designated area of
  the City, and thus could potentially carry the virus with them, that is significantly different than bringing people
  from elsewhere into a red zone. There is a higher density of positive cases in the red and orange zones than
  elsewhere in the City, meaning that a person that travels into those zones is likely to encounter a greater number of
  infected people than if they remain outside those zones. Thus, the risk of people from outside the designated zones
  contracting the virus by going to school or work in those zones is much greater than the risk of a person from the red
  or orange zone transmitting the virus while they are working or attending school outside these zones.

                                                            7
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 8 of 9 PageID #: 187




  restrictions and with the additional restrictions imposed by the subject Order) are having some

  positive effect

                    18.     For the week ending October 15, 2020, the red zone in Brooklyn had a

  positivity rate of 7.83%, down from 8.07% the week prior. The positivity rate in the red zone in

  the Flushing, Queens area was 3.36%, down from 3.99%. The positivity rate in the red zone in

  the Rockaways, Queens area was 7.93%, up from 7.70%. 10 New York City’s overall citywide

  rate is 1%. A positivity rate greater than or equal to 3% is used by New York City officials as an

  indicator that there are high levels of transmission in a community. 11 In addition to being over

  3%, the magnitude of disparity between the citywide rate and a particular area is a warning sign

  that transmission in these communities is widespread and requires strong control measures to

  prevent spread beyond that community.                The reproduction rate (or rate in which someone

  positive for COVID 19 spreads it to others) in New York City is estimated to be 1.12 (meaning a

  person positive for COVID 19 will typically infect just over one other person).                                Any

  reproduction rate above 1.0 is considered problematic for the control of the virus. While it is not

  possible to determine the reproduction rate for the zones (due to their small size), I believe that

  the reproduction rate is much higher in the red zones than citywide, and is likely driving the

  City’s overall reproduction rate above 1.0. This means that the number of infected people in the

  City will progressively increase as each positive person infects multiple others.

  10
     The State’s positivity rates for these areas differ to some degree due to administrative differences in how they
  group cases by the date (e.g., report date vs. specimen collection date). Regardless of which approach is used, the
  State’s numbers demonstrate the same trend of increased positivity rates in these particular areas.

  11
     Increases above 3% are much more significant than increases below 3%. For instance, a change from 1% to 2%,
  while a 100% increase, is not as concerning from an epidemiological perspective as an increase from 3% to 4%. The
  reason is that percentage positivity is a proxy for the number of infections in a community. Statistics from
  jurisdictions throughout the United States and the world demonstrate that once infections cross a critical threshold,
  the increase in cases goes from being linear (a steady upward slope) to being exponential (a rapid upward slope that
  becomes       steeper    each     day).     See     https://covid.cdc.gov/covid-data-tracker/#testing_testsperformed;
  https://www.who.int/docs/default-source/coronaviruse/situation-reports/20201012-weekly-epi-update-9.pdf.


                                                           8
Case 1:20-cv-04851-WFK-SJB Document 21-1 Filed 10/20/20 Page 9 of 9 PageID #: 188




                     19.      New York City cannot risk a widespread resurgence of the virus. At least

  19,237 people in the City have lost their lives to COVID-19. At least 243,975 New Yorkers

  have been infected in the City, of which 57,694 have been hospitalized. 12 Every New Yorker

  (and every American), has been socially, emotionally and economically impacted by the virus

  and the necessary restrictions imposed to mitigate it. New York City has carefully reopened,

  balancing the desire and need to return to pre-COVID-19 life, with the reality that the virus is

  still active, and under the threat of resurgence.

                     20.      In order to maintain that progress and continue to avoid the loss of life, the

  City must be able to take proactive, swift and strong action to mitigate the spread of the virus in

  the designated zones pursuant to the subject Order. An order enjoining the enforcement of the

  subject Order places the City in a precarious situation, potentially undermining the months of

  careful reopening and progress.

  Dated:             New York, New York
                     October 20, 2020

                                                                     _____________________________
                                                                     Jay Varma, M.D.




  12
       See https://www1.nyc.gov/site/doh/covid/covid-19-data.page

                                                           9
